SNOW CAPITAL OPPORTUNITY FUND (the “Fund”) a series of Trust for Professional Managers (the “Trust”) Supplement dated November 6, 2009 to the Prospectus and Statement of Additional Information (“SAI”) dated June 26, Effectively immediately, the Fund has reduced the minimum initial investment for Class A and Class C shares from $10,000 to $2,500 for non-IRA accounts and from $5,000 to $1,000 for IRA accounts. The Fund has also reduced the minimum investment amount for the Fund’s Automatic Investment Plan from $500 to $100.There is no change to the minimum initial investment amount for Institutional Class shares. The disclosure in the footnotes to the “Sales Charge on Class A Shares” table on page 13 of the Prospectus and page B-36 of the SAI, as well as the second paragraph of the section entitled “Shareholder Information - How to Purchase Shares” beginning on page 16 and the subsection entitled “Automatic Investment Plan” on page 18 of the Fund’s Prospectus are revised to read as follows: Sales Charge on Class A Shares.If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.25% when you invest, unless you qualify for a reduction or waiver of the sales charge.The sales charge for the Fund is calculated as follows*: When you invest this amount Sales Charge as a Percentage of Offering Price** Sales Charge as a Percentage of Net Amount Invested*** Dealer Reallowance $0-$24,999.99**** 5.25% 5.54% 4.75% $25,000-$49,999.99 5.00% 5.26% 4.50% $50,000-$99,999.99 4.50% 4.71% 4.00% $100,000-$249,999.99 3.50% 3.63% 3.00% $250,000-$499,999.99 2.50% 2.56% 2.00% $500,000-$749,999.99 2.00% 2.04% 1.50% $750,000-$999,999.99 1.50% 1.52% 1.00% $1,000,000 or more***** 0.00% 0.00% 0.50%***** * The dollar amount of the sales charge is the lessor of the offering price or NAV at the time the sales load is paid.Since the offering price is calculated to two decimal places using standard rounding criteria, the number of shares purchased and the dollar amount of the sales charge as a percentage of the offering price and of your net investment may be higher or lower depending on whether there was a downward or upward rounding. ** The underwriter concession will be paid to Quasar Distributors, LLC, the Fund’s distributor. *** Rounded to the nearest one-hundreth percent. **** The minimum initial investment for Class A shares of the Fund is $2,500 for non-IRA accounts, and $1,000 for IRA accounts. ***** A finder’s fee of 0.50% may be paid directly or indirectly by the Adviser to the dealer on investments of $1,000,000 or more. How to Purchase Shares The minimum initial investment for Class A and Class C shares is $2,500 for non-IRA accounts and $1,000 for IRA accounts.The minimum initial investment for all types of Institutional Class shares is $1,000,000.There is no minimum investment amount for subsequent purchases.This minimum can be changed or waived by the Fund at any time.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments. The Adviser may waive the minimum investments as follows: Automatic Investment Plan.For your convenience, the Fund offers an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize the Fund to withdraw automatically from your personal checking or savings account an amount that you wish to invest, which must be at least $100 on a monthly basis.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the effective date of the request.A fee (currently $25) will be charged if your bank does not honor the AIP draft for any reason.Please note that the AIP maximum investment in Class C shares is $1,000,000 and any subsequent investments will be made in Class A shares with no sales charge imposed, provided that your aggregate investment in Class A and Class C shares exceeds In addition, at a meeting of the Board of Trustees (the “Board”) of the Trust held on October 23, 2009, the Board, including the Trustees who are not “interested persons” of the Trust (the “Independent Trustees”), as defined under the Investment Company Act of 1940, as amended, unanimously voted to increase the number of Trustees of the Trust from three to four.The Board, including the Independent Trustees, also unanimously approved the appointment of Mr. Jonas B. Siegel as an Independent Trustee of the Trust, as well as the appointment of Mr. Siegel as a member of the Board’s Audit Committee and Nominating Committee. The following disclosures in the section of the Fund’s SAI entitled “Management of the Fund – Board of Trustees” are hereby revised to reflect the appointment of Mr. Siegel as an Independent Trustee: Management of the Fund (Table excerpted.) Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation During the Past Five Years Other Directorships Held by Trustee Independent Trustees Dr. Michael D. Akers 615 E. Michigan St. Milwaukee, WI 53202 Age: 54 Trustee Indefinite Term; Since August 22, 2001 20 Professor and Chair, Department of Accounting, Marquette University (2004-present); Associate Professor of Accounting, Marquette University (1996-2004). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 53 Trustee Indefinite Term; Since August 22, 2001 20 Captain, Midwest Airlines, Inc. (Airline Company) (2000-present); Director-Flight Standards & Training (July 1990-December 1999). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 66 Trustee Indefinite Term, Since October 23, 2009 20 Managing Director, Chief Administrative Officer (“CAO”) and Chief Compliance Officer (“CCO”), Granite Capital International Group, L.P. (investment management firm) (1994-Present); Vice President, Secretary, Treasurer and CCO of Granum Series Trust (an open-end investment company) (1997-2007); President, CAO and CCO, Granum Securities, LLC (investment banking firm) (1997-2007). None. 2 Trustee Compensation For their service as Trustees, for the fiscal year ended February 28, 2009, the Independent Trustees receive a retainer fee of $15,000 per year, $1,000 for each in-person Board meeting and $500 for each telephonic Board meeting of the Trust, as well as reimbursement for expenses incurred in connection with attendance at Board meetings. Interested Trustees do not receive any compensation for their service as Trustee. Name of Person/Position Aggregate Compensation From the Fund1 Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund and the Trust2 Paid to Trustees Dr. Michael D. Akers, Independent Trustee $1,144 None None $23,500 Gary A. Drska, Independent Trustee $1,144 None None $23,500 Jonas B. Siegel3 Independent Trustee N/A N/A N/A N/A Joseph C. Neuberger, Interested Trustee None None None None 1Trustees fees and expenses are allocated among the Fund and any other series comprising the Trust. 2There are currently 19 other portfolios comprising the Trust. 3Mr.
